Title: Agreement with Samuel Biddle, 18 June 1793
From: Jefferson, Thomas
To: 


It is agreed between Mr. Samuel Biddle and myself that he shall overlook certain parts of my affairs in Virginia as explained in a letter to him of Dec. 12. 1792. for which I am to pay him one hundred and twenty dollars a year. His wages are to begin the 1st. day of September next, and he is to proceed to Virginia about the middle of October.

Th: JeffersonPhiladelphia June 18. 1793


He is to carry his bedding. I promised to provide him half a dozen flag chairs, a table, pot &c the carpenters to fix up little conveniencies for him. To find him a horse, 5 or 600 wt. of pork, or rather mutton &c equivalent.

